Order entered August 10, 2016




                                                 In The
                                     Court of Appeals
                              Fifth District of Texas at Dallas
                                          No. 05-16-00858-CV

                           IN RE STEPHEN HOWARD TIMMS, Relators

                     Original Proceeding from the 204th Judicial District Court
                                       Dallas County, Texas
                                 Trial Court Cause No. F-06-00155

                                               ORDER
                              Before Justices Francis, Evans, and Stoddart

       Based on the Court’s opinion of this date, we DISMISS relator’s petition for writ of mandamus as

moot. We ORDER relator to bear the costs, if any, of this original proceeding.



                                                           /s/ David Evans
                                                           DAVID EVANS
                                                           JUSTICE